Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 1 of 12
                        Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 2 of 12
AO 245B (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 — Imprisonment

                                                                                                     Judgment — Page    2       of   8
 DEFENDANT: Vladimir Ziskind
 CASE NUMBER: 1:18-CR-00375- 001 (VSB)

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 28 months on each of Counts One and Two to run concurrently.




      ✔ The court makes the following recommendations to the Bureau of Prisons:
      G
           If possible, the BOP shall designate the defendant to Canton or Otisville for religious reasons and to facilitate family
           visits.



      G The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
          G at                                     G a.m.      G p.m.        on                                             .

          G as notified by the United States Marshal.
      ✔ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
      G
          ✔ before 2 p.m. on
          G                            1/28/2021                         .

          G as notified by the United States Marshal.
          G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




          Defendant delivered on                                                        to

 at                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 3 of 12
Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 4 of 12
Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 5 of 12
Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 6 of 12
Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 7 of 12
Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 8 of 12
Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 9 of 12
Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 10 of 12
Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 11 of 12
Case 1:18-cr-00375-VSB Document 156 Filed 11/16/20 Page 12 of 12
